Citation Nr: 1455961	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-13 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $5,898.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 overpayment determination of the Department of Veterans Affairs (VA) Committee on Waiver and Compromises (Committee) that denied the Veteran's request for waiver of a VA compensation debt in the amount of $5,898.00 for a period of overpayments he received from May 1, 2005 through September 30, 2008.


FINDINGS OF FACT

1.  The Veteran received dependency benefits to which he was not entitled from May 1, 2005 through September 30, 2008.

2.  The Veteran was at fault in the creation of the overpayment, due to his failure to properly report his April 2005 divorce; however, the Veteran did notify a VA social worker at a VA clinic about his divorce in May 2005.

3.  The information about the Veteran's divorce was not forwarded to the proper office.

4.  To the extent an overpayment of dependency benefits was established for this time period because the Veteran did not timely inform VA of his divorce, the overpayment debt was properly created and a full waiver is not justified; however, some equities favor the Veteran.

5.  Recovery of 50 percent of the debt for which he is liable for the period would not cause undue hardship to the Veteran and is not against equity and good conscience.




CONCLUSION OF LAW

Waiver of recovery of 50 percent (but no more) of the compensation overpayment indebtedness is warranted.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

II.  Law and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  After a review of the evidence, the Board finds the overpayment from May 1, 2005 through September 30, 2008, as detailed below, is valid.

By way of background, the record shows that the Veteran was in receipt of dependent benefits for his wife prior to his divorce.  Various service connection benefits were awarded since October 1995.  Since that time the Veteran was repeatedly advised that he must promptly notify VA of any change in the status of his dependents.  Specifically, he received such notice in January 2002 and June 2004.  The Veteran was divorced in April 2005.

After the RO notified him of an award in June 2008, the Veteran indicated that he had been divorced since April 2005.

In September 2008, VA wrote the Veteran, proposing to reduce his payments.  He was advised how to submit evidence.  The Veteran's representative submitted an argument in September 2008.  Included with the representative's argument was a letter signed by a VA clinical social worker who treated the Veteran from 2004 to 2006.  The letter indicates that the Veteran has PTSD and was having a difficult relationship with his wife beginning in 2004.  The social worker also wrote that the Veteran visited the social worker's office on May 5, 2005 and indicated that a divorce had been finalized.  The social worker wrote that the Veteran submitted information regarding the divorce to the medical staff.  The social worker indicated that the Veteran assumed that by sharing the information regarding the divorce to the medical staff, he had "taken care of his responsibilities of reporting the divorce."

The Veteran submitted a statement dated in May 2009 that he was homeless around the time of his divorce and that this caused further difficulty and he was very dependent on the social worker at the time.

In May 2009, the Committee on Waivers and Compromises (COWC) denied the Veteran's request for a waiver.  COWC found that there was no evidence of fraud or misrepresentation.  However, the Veteran was found to be at fault for not timely reporting his divorce.  COWC also concluded that financial hardship has not been found.  A financial report dated in January 2009, noted that the Veteran's income exceeds his expenses.

COWC found that failure to make "restitution would result in an unfair gain to the debtor."  Due to the findings of the Veteran's fault and his unjust enrichment, along with the finding of no hardship if he were require to repay the debt, the waiver was denied.

In an August 2009 statement of the case, the RO noted that the Veteran informed the social worker and the clinic about his divorce, but found that the Veteran was not entitled to a waiver because he did not follow VA's "reporting responsibilities."  

After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.  That is, since the Veteran did not timely inform VA of his reduced dependency status and continued to receive increased benefits based on the incorrect higher dependency status information, the Board finds that the overpayment is valid. 

However, in cases where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within one year of the date of notification of the indebtedness.  The Veteran made a timely request.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

In the instant case, there is no evidence that the Veteran intended to deceive VA or seek unfair advantage, and it is noted that he was in poor health and homeless for a period of the time, with disabilities including PTSD which was rated as 70 percent disabling.  However, the Veteran knew, or should have known, that the additional VA compensation award he received on behalf of his spouse was for her support.  His failure to act promptly resulted in payment of VA compensation benefits to which he was not entitled.  Thus, he is at fault in the creation of the overpayment.  However, it is accepted that he informed the VA clinic of his divorce in May 2005.  Therefore, there are some equities supporting the Veteran's claim for a waiver.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA is not at fault as the Veteran did not notify the proper office.  However, the Board finds that recovery of the entire debt would be against equity and good conscience.  The Veteran did inform the clinic at the time of his divorce and he was suffering from significant PTSD at the time.  Thus, in light of his awareness of his obligation to inform VA of a change in his dependent status and his failure to do so, countered with the fact that he did tell the clinic and his significant PTSD, the Board finds that he is entitled to a 50 percent waiver of the debt.

The Board finds that the principles of equity and good conscience would not be violated if VA were to recover 50 percent of the overpayment which occurred.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the full amount of the overpayment would unfairly enrich the Veteran.  Moreover, repayment of that amount of the debt would not deprive the Veteran of the ability to provide for basic necessities of life and recovery of the overpayment would not defeat the purpose for which the benefits were intended.

After considering all of the foregoing factors, the Board finds that entitlement to waiver of recovery of 50 percent of the overpayment is warranted.  To this extent only, the appeal is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to waiver of recovery of 50 percent of the overpayment is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


